                      Case 8:20-cv-01500-MSS-AAS Document 1-1 Filed 07/01/20 Page 1 of 1 PageID 32
    JS 44 (Rev. 09/19)
                                                                                CIVIL COVER SHEET
    The JS 44 civil cover sheet and the infonnation contained herein .neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local. rules of.court. This form, approved by the Judicial Conference of the Umted States in September 1974, is required for the use of the Clerk of Court for the
    purpose of m1t1atmg the civil docket sheet (SEE INSTRUC110NS ON NEXT PAGE OF THIS FORM)

      (a) PLAINTIFFS
    brnted -states of America
                                                                                                                    DEFENDANTS
                                                                                                                  RearProperty Located at 101 Marshall Avenue, Lake Placid, FL
                                                                                                                  33852

        (b)   County of Residence ofFirst Listed Plaintiff                                                          County of Residence of First Listed Defendant               _H_i~g_h_la_n_d
                                                                                                                                                                                              _s_______
                                     (EXCEPT IN US PLAINTIFF CASES)                                                                        (IN US PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.

        (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
    Suzanne Nebesky
    U.S. Attorney's Office, 400 N. Tampa, St., Ste. 3200
    Tampa, FL 33602 (813) 274-6000

    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL p ARTIES (Place an "X " in One Box/or Plaintiff
                                                                                                               (For Diversity Cases Only)                                           and One Box/or Defendant)
    ~[     U.S . Government                  0 3   Federal Question                                                                     PTF          DEF                                          PTF      DEF
              Plaintiff                              (US Government Not a Party)                          Citizen of This State         O I          O         Incorporated or Principal Place      O 4     0 4
                                                                                                                                                                 of Business In This State

    02     U.S. Government                   04    Diversity                                              Citizen of Another State          0 2       0    2   Incorporated and Principal Place      0 5     0 5
              Defendant                              (Indicate Citizenship of Parties in Item Ill)                                                                of Business In Another State

                                                                                                          Citizen or Subject of a           0 3       0    3   Foreign Nation                        0 6     0 6
                                                                                                            Forei n Coun
    IV NATURE OF SUIT (Place an                       "X" in One Box Only)                                                                            ClIC khere tior: Nature o fS Ult Code Descnotions .
I             CONTRACT                                              TORTS                                   FORFEITURE/PENALTY                            BANKRUPTCY                    OTHER STATUTES             I
    0   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY              0 625 Drug Related Seizure             0 422 Appeal 28 USC 158          0 3 7 5 False Claims Act
    0   120 Marine                       0   310 Airplane                  0 365 Personal Injury -              of Property 2 I USC 88 I         0 423 Withdrawal                 0 376 Qui Tarn (31 USC
    0   130 Miller Act                   0   315 Airplane Product                  Product Liability      ~690 Other                                   28 USC 157                         3729(a))
    0   I 40 Negotiable Instrument                Liability                0 367 Health Care/                                                                                     0 400 State Reapportionment
    0   150 Recovery of Overpayment      0   320 Assault, Libel &                 Pharmaceutical                                                           w YRI CMTS             0 410 Antitrust
             & Enforcement of Judgment            Slander                         Personal Injury                                                0 820 Copyrights                 0 430 Banks and Banking
    0   151 Medicare Act                 0   330 Federal Employers'               Product Liability                                              0 830 Patent                     0 450 Commerce
    0   152 Recovery of Defaulted                 Liability                0 368 Asbestos Personal                                               0 835 Patent · Abbreviated       0 460 Deportation
             Student Loans               0   340 Marine                            Injury Product                                                      New Drug Application       0 470 Racketeer Influenced and
             (Excludes Veterans)         0   345 Marine Product                    Liability                                                     0 840 Trademark                         Corrupt Organizations
    0   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                            •w,,w                     so, A SE "w( y                 0 480 Consumer Credit
             of Veteran's Benefits       0   350 Motor Vehicle             0 3 70 Other Fraud             0 710 Fair Labor Standards             0 861 HIA (1395ft)                       (15 USC 1681 or 1692)
    0   160 Stockholders' Suits          0   355 Motor Vehicle             0 371 Truth in Lending                Act                             0 862 Black Lung (923)           0 485 Telephone Consumer
    0   190 Other Contract                       Product Liability         0 380 Other Personal           0 720 Labor/Management                 0 863 DIWC/DIWW (405(g))                 Protection Act
    0   195 Contract Product Liability   0   360 Other Personal                   Property Damage                Relations                       0 864 SSID Title XVI             0 490 Cable/Sat TV
    0   196 Franchise                            Injury                    0 385 Property Damage          0 740 Railway Labor Act                0 865 RSI (405(g))               0 850 Securities/Commodities/
                                         0   362 Personal Injury·                 Product Liability       0 751 Family and Medical                                                        Exchange
                                                 Medical Malpractice                                             Leave Act                                                        0 890 Other Statutory Actions
I          REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS            0 790 Other Labor Litigation             FEDERAL TAX SUITS              0 891 Agricultural Acts
0 210      Land Condemnation             0   440 Other Civil Rights          Habeas Corpus:               0 791 Employee Retirement              0 870 Taxes (U.S. Plaintiff      0 893 Environmental Matters
0 220      Foreclosure                   0   441 Voting                    0 463 Alien Detainee                 Income Security Act                     or Defendant)             0 895 Freedom of Information
0 230      Rent Lease & Ejectment        0   442 Employment                0 510 Motions to Vacate                                               0 871 IRS- Third Party                   Act
0 240      Torts to Land                 0   443 Housing/                        Sentence                                                              26 USC 7609                0 896 Arbitration
0 245      Tort Product Liability                Accommodations            0 530 General                                                                                          0 899 Administrative Procedure
0 290      All Other Real Property       0   445 Amer. w/Disabilities -    0 535 Death Penalty                  IMMIGRATION                                                              Act/Review or Appeal of
                                                 Employment                  Other:                       0 462 Naturalization Application                                               Agency Decision
                                         0   446 Amer. w/Disabilities •    0 540 Mandamus & Other         0 465 Other Immigration                                                 0 950 Constitutionality of
                                                 Other                     0 550 Civil Rights                   Actions                                                                   State Statutes
                                         0   448 Education                 0 555 Prison Condition
                                                                           0 560 Civil Detainee •
                                                                                 Conditions of
                                                                                 Confinement

V. 0 RIG IN (Place an            "X" in One Box Only)
~ I Original                  O 2 Removed from                  0     3   Remanded from              0 4 Reinstated or       O 5 Transferred from              0 6 Multidistrict            0 8 Multidistrict
           Proceeding                State Court                          Appellate Court                Reopened                    Another District              Litigation -                   Litigation -
                                                                                                                                     (specify)                     Transfer                       Direct File
                                               ~i~ ~~s~{        it~~t1(~t)(11lc);h~dh 981 (~)[11)(7lo not cite jurisdictional statutes unless diver,·ity)
VI. CAUSE OF ACTION                           t-B-r-ie-f-de-s-cr-.!J)i-t1=·o=n-o-f c- a~u-se~:~ ~ - - - ~ ~ ~ ~ - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                               18 U.S.C. § 1343 (wire fraud), conspiracy to commit wire fraud (18 U.S.C. § 1349), and 18 U.S.C. § 1956
VII. REQUESTED IN     0                             CHECK IF THIS IS A CLASS ACTION                          DEMAND$                                       CHECK YES only if demanded in complaint:
     COMPLAINT:                                     UNDER RULE 23, F.RCv.P.                                                                                JURY DEMAND:                 0 Yes       ~No
VIII. RELATED CASE(S)
                                                   (See instructions) :
      IF ANY                                                              JUDGE                                                                    DOCKET NUMBER
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
               Jvn..t      JO t                                                                 ~
FOR OFFICE USE ONLY

        RECEIPT #                    AMOUNT                                       APPL YING IFP                                     JUDGE                             MAG. JUDGE
